Citation Nr: 1803508	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO. 99-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to back strain.

2. Entitlement to service connection for a right hip disability, including degenerative arthritis, to include as secondary to back strain.

3. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder, to include as secondary to back strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 15, 1975 to July 2, 1975. She was separated from service after one month and 18 days under the Trainee Discharge Program.

This matter comes before the Board on appeal from a January 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. During the course of the appeal, custody of the claims file was transferred to the RO in Boston, Massachusetts.

The Veteran testified before the RO's Decision Review Officer (DRO) in September 2003. A transcript of that hearing is of record.

The Veteran was scheduled to testify before the Board in a hearing at the RO in October 2009; however, her representative submitted a letter cancelling the hearing based on evidence the Veteran had been committed to inpatient psychiatric treatment and would not be able to attend a hearing. The letter asked the Board to adjudicate the claims on appeal based on the evidence of record.

The Board remanded the issues on appeal for new examinations on multiple occasions. Due to the Veteran's psychiatric symptoms and inpatient treatment, she has been unable to participate in any of the scheduled examinations.

In January 2013, the Board remanded the Veteran's issues for additional development. The case has since returned to the Board for further consideration.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a cervical spine disability.

2. The Veteran's right hip disability did not have its onset in service, right hip symptoms have not been continuous since service, and the right hip disability is not caused or aggravated by back strain. 

3. The Veteran's acquired psychiatric disorder, including PTSD, bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder, is not related to service or caused or aggravated by back strain.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a cervical spine disability, to include as secondary to back strain, are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for a grant of service connection for a right hip disability, including degenerative arthritis, to include as secondary to back strain, are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

3. The criteria for a grant of service connection for an acquired psychiatric disorder, including PTSD, bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder, to include as secondary to back strain, are not met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in January 2013, the Board remanded the service-connection issues to the AOJ for additional development. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the RO's instructions and the Board's December 2009, March 2010, and September 2011 remands, the Agency of Original Jurisdiction (AOJ) scheduled VA examinations for the Veteran, although the Veteran ultimately failed to appear for any of them. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) as appropriate. 38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. Here, the Veteran has been committed to a psychiatric institution since 2009, and has been unable to participate in VA examinations for that time period due to her psychiatric illness. The Board finds that good cause for failing to appear for her examinations has been established, and will decide the issues based upon the evidence of record.

In correspondence from November 27, 2013 the Veteran's representative requested that a disability benefit questionnaire (DBQ) be completed by VA professionals regarding the Veteran's disabilities. On August 17, 2017, a VA examiner completed a DBQ, thereby satisfying VA's duty to assist.

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may also be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Service connection may also be established under 38 C.F.R. § 3.303(b), where a disability in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned. The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331, 1340 (Fed. Cir. 2013). The Veteran currently has arthritis in her right hip, and arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); thus, 38 C.F.R. § 3.303(b) is applicable.


A. Cervical spine

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a cervical spine disability on either a direct or secondary basis. The reasons follow.

The Veteran has not been diagnosed with a cervical spine disability due to a disease or injury, and thus there is no competent evidence of a current disability. For example, diagnostic results from September 1999 confirm normal findings in the cervical spine. The Veteran received a VA examination in September 1999, where the examiner diagnosed the Veteran with myofascial pain of the cervical spine. However, the examiner also noted that the Veteran was not putting her full effort into the examination, and that the cause of the Veteran's pain was unclear. 

In a VA medical opinion provided on December 13, 2011, the examiner stated that the most recent x-rays of the Veteran's cervical spine were from 2004 and showed that the "cervical spine was benign in all regards." The examiner stated that he could not make any further determination without resorting to speculation. The fact that diagnostic results from 2004 and a VA medical opinion in 2011 failed to confirm a diagnosis of a cervical spine disability weighs against a finding that the Veteran has such a disability.

As to the in-service element, on June 3, 1975 the Veteran complained of a stiff neck for several days. During the Veteran's separation examination on June 26, 1975, she complained of pain in the neck and back. While the Veteran's records contain complaints of symptoms related to the neck, they do not contain a diagnosis of a cervical spine disability related to these symptoms. 

The Veteran claims that she was assaulted in service during an incident where she was required to lift a heavy item, which caused her to collapse and be attacked by another service member. The Veteran contends that her disabilities are related to this incident. The Veteran claims that after this incident, she was completely unable to move and had to be carried away. However, the Veteran's service records do not indicate that such an incident occurred, and the Veteran's service treatment records do not support that the Veteran complained of, was diagnosed with, or was treated for any issues related to such an incident. The lack of corroborating evidence tends to weigh against a finding that such an incident occurred. 

Regardless, this claim is being denied due to the lack of competent evidence of a current disability. Without competent evidence of a current disability due to disease or injury, service connection for a cervical spine disability is not warranted. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). Because a medical professional has not determined that the Veteran has a current cervical spine disability, the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and the Veteran's claim is denied. 38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

B. Right hip

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for right hip disability on either a direct, secondary or presumptive basis. The reasons follow.

The Veteran has been diagnosed with right hip disability as degenerative arthritis, and thus there is evidence of a current disability. For example, in the December 2011 VA medical opinion, the examiner noted that the Veteran's diagnostic results showed minor degenerative arthritis of the right hip.

However, as to direct service connection, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. For example, the service treatment records show that during her separation examination on June 26, 1975, the Veteran complained of pain in her neck and back, but did not complain of pain in her right hip. Other than her back symptoms, the Veteran stated "my overall health condition is good." Although the Veteran checked "Yes" to having arthritis during this examination, she does not mention any symptoms related to her right hip, and is apparently referring to her neck and back. The Veteran's failure to mention hip symptoms in service, while reporting other musculoskeletal symptoms, is evidence that weighs against a finding that she had a right hip disability or right hip symptoms in service. As mentioned above, the Board does not find that the Veteran's allegation of an assault during service is credible, as the preponderance of the evidence does not support that such an incident occurred.

As to a nexus to service or a service-connected disability (here, back strain), in an August 2017 VA medical opinion, the examiner stated that she could not provide an opinion without resorting to speculation. The December 2011 examiner similarly could not give any opinion without resorting to speculation. The Board notes that service connection may not be established on the basis of speculation. See 38 C.F.R. § 3.102 (2017) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility."). The record also does not otherwise support that the Veteran's right hip disability is related to service.

In correspondence dated November 18, 1975, the Veteran complained of pain in the back and neck, but did not mention symptoms in her right hip. An orthopedic examination from the same date did not indicate any symptoms related to the Veteran's right hip. Given the above evidence, the Board finds that the Veteran did not incur an event, injury, or disease related to her current arthritis in service and that her arthritis did not manifest during service or within one year of separation from service. Furthermore, the Veteran did not serve for 90 days in active service, and therefore may not establish presumptive service connection on this basis.

Additionally, the evidence of record does not demonstrate that the Veteran's symptoms have been continuous since separation from service in July 1975. See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); See also Walker, 718 F.3d at 1340. There were no complaints, diagnosis, or treatment of a right hip disability for over 22 years following service discharge, until the Veteran was diagnosed with muscle sprain resulting in hip pain at the Valley Medical Center on July 10, 1998. The absence of post-service complaints, findings, diagnosis, or treatment for approximately 22 years after service is one factor that tends to weigh against a finding of continuous symptoms since separation from service. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right hip disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Acquired psychiatric disorder

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for an acquired psychiatric disorder on either a direct or secondary basis. The reasons follow.
 
The Veteran has been diagnosed with an acquired psychiatric disorder, and thus there is evidence of a current disability. For example, the Veteran has been diagnosed with several psychiatric illnesses including PTSD, bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder, and has been an inpatient at a psychiatric facility since 2009, where she currently resides.

However, as to direct service connection, the Veteran's claim fails on both the in-service disease or injury and the nexus to service. The service treatment records show that the Veteran specifically denied depression or excessive worry, or nervous trouble of any sort during her separation physical on June 26, 1975. The Veteran's denial of psychiatric symptoms in service is evidence that weighs against a finding that she had an acquired psychiatric disorder or symptoms in service. While the Veteran was discharged for a negative attitude, there was no diagnosis of a mental illness during service. The Veteran was first diagnosed with a psychiatric disorder in 1998, which tends to weigh against a finding of an acquired psychiatric disorder during service in 1975. As mentioned above, the Board does not assign probative value to the Veteran's claim that all her disabilities are related to an incident of assault during service, as the preponderance of the evidence does not support that such an incident occurred.

As to a nexus to service, when the Veteran was seen in November 1975 for a psychiatric examination, the examiner noted that the Veteran had no mental disorder, and which establishes that there was no psychiatric disability for several months after service, and that the Veteran's acquired psychiatric disorder did not have its onset in service. In a VA medical opinion from June 3, 2011, the examiner stated that the Veteran's psychiatric disorder is not caused by or related to service, nor is it caused by or related to the back strain.

During a hearing on September 2, 2003, the Veteran denied having emotional problems during service, and stated her only problem was a conflict with another service member. Later in the hearing, the Veteran stated she suffered from anxiety attacks during service, contradicting her earlier statement. During the hearing, the Veteran made other contradictory remarks as well. For example, while the Veteran denied meeting with a psychiatrist in 1975, as mentioned above, VA medical records document a psychiatric examination in November 1975. Due to the numerous conflicting statements in the Veteran's testimony, the Board finds that these statements are not credible, and assigns the Veteran's statements little to no probative value.

To the extent that the Veteran had implied that her acquired psychiatric disorder had its onset in service, her service treatment records refute such a finding. The Board accords high probative value to these reports by the Veteran, as she completed these forms contemporaneously with service. To the extent that the Veteran has implied that an acquired psychiatric disorder is otherwise related to service, her allegation is outweighed by that of the June 2011 examiner, who provided the opinion that the Veteran's psychiatric disability was not related to service or a service-connected disability.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for an acquired psychiatric disorder, which has been variously diagnosed. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert, 1 Vet. App. 49, 53; Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to back strain, is denied.

Entitlement to service connection for a right hip disability, including degenerative arthritis, to include as secondary to back strain, is denied.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, bipolar disorder, major depressive disorder, anxiety disorder, and schizoaffective disorder, to include as secondary to back strain, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


